K.K. HALL, Circuit Judge,
concurring in part and dissenting in part:
I concur in that part of the majority’s opinion which affirms the district court’s *541grant of summary judgment in favor of defendant Kawasaki and against Auer. I cannot agree with the Court’s decision as to Ebaugh v. Cessna, however. Therefore, as to that part of the majority’s holding, I must respectfully dissent.
In Auer v. Kawasaki, the settlement between the parties was achieved in state court, and thus, arguably, was beyond the reach of our holding in Gamewell. Moreover, all of the parties in that case agreed that state law was controlling. The only issue in Auer was whether the broad release executed by Auer released the other defendant, not a party to the agreement. Ebaugh, however, involved a release reached in the course of a federal proceeding. In Gamewell, we held that federal common law, not state law, governs the effect that a settlement with one tortfeasor has on other joint tortfeasors in all federal cases, including diversity actions. The majority now asks us to adopt the position that, while the validity of a release executed in federal court should be determined under federal law, the effect of that very same release upon third parties is to be determined under state law. I believe that neither Erie R.R. nor common sense commands such an interpretation.
The majority freely admits that, with respect to pending federal litigation, the federal court has a legitimate interest in controlling its docket and insuring fair dealing among the parties and between the parties and the court. Moreover, “[t]he federal system is an independent system for administering justice to litigants who properly invoke its jurisdiction.” (Emphasis added). Byrd v. Blue Ridge Electric Cooperative, 356 U.S. 525, 537, 78 S.Ct. 893, 901, 2 L.Ed.2d 953 (1958).
The Court, by its holding today, completely ignores the clear intent of the parties involved. Furthermore, under this decision, a party could reach what it thought was a settlement (and an end to litigation) in federal court and then find itself being forced to litigate the effect of that settlement as to a third party in a state court proceeding.
For the foregoing reasons, I would affirm the district court’s decision as to Auer but would reverse the district court’s decision as to Ebaugh in accordance with this Court’s prior holding in Gamewell.